JENICS, J.
I concur with the Presiding Justice. I think that we should meet the question whether the defendant has the right of eminent domain. The learned justice at special term writes in his opinion *597that, if he were satisfied that the defendant possessed such right, he would not hesitate to deny the injunction upon condition that condemnation proceedings should be commenced; but, having concluded that the plaintiffs’ rights cannot be taken in invitum, he is compelled to uphold the plaintiffs’ contention, and to enjoin interference with their property. The learned justice further writes that he discusses the question of the power of condemnation upon the suggestion that the injunction might be withheld- upon the filing of a bond by the defendant to commence proceedings within a reasonable time, and that, if he were satisfied that such proceedings would lie, he would make such disposition of the case. “But,” he concludes, “I have no alternative.” Thus it conclusively appears that the disposition made by the court was not that which it would have made had it believed that the defendant was clothed with the power of eminent domain. We have,, then, the announcement of a court of equity that it does not decree what it would, but only what it could. If we think that the court was hindered and hampered by a mistaking of the law, then we should say this, in order that the decree may be made as the court would have entered it but for its error of law.